Pigott, J.
(dissenting). I dissent because, in my view, although the Appellate Division paid lip service to the totality of circumstances standard (100 AD3d 228, 237 [2d Dept 2012]),* it failed to apply that standard in this case. As a result, the Appellate Division, and now the majority, deviate from a standard that has existed and been relied upon by law enforcement for over 35 years (see People v Anderson, 42 NY2d 35, 38 [1977]; see also People v Guilford, 21 NY3d 205, 206 [2013]). According to the Appellate Division’s understanding of defendant’s argument, defendant claims he was deceived when the police officer:
“explicitly lied to him by telling him that [the victim] was alive and that the physicians treating her needed to know what drugs she had taken or else she could die, and implicitly threatened him with a homicide charge by stating, ‘if you lie to me and don’t tell me the truth now ... it could be a problem’ ” (100 AD3d at 237 [emphasis supplied]).
The record belies that “implicit” threat. In actuality, the police officer explained:
“What I said was, she is at the hospital and the doctors are working on her, but it’s imperative; did she use any drugs or did she take anything, because whatever medications the doctors give her now could have an adverse effect on her medical condition. You—she’s okay now but if you lie to me and don’t tell me the truth now and they give her medication, it could be a problem” (emphasis supplied).
The Appellate Division’s conclusion that the phrase “it could be a problem” constituted an “implied” threat to charge defendant with homicide is a reach; the officer was plainly referring to the victim’s potential reaction that the administered medication would have on any drugs the victim may have ingested. However, the Appellate Division went so far as to conclude that defendant’s failure to tell the police what drugs, if any, the victim had ingested “ ‘could be a problem’ for him” (100 AD3d at 238 [emphasis supplied]), but the record contains no such threat from the police. In cases like this, where there *1119may be no witnesses other than the victim and the alleged perpetrator, the only proper way to evaluate police conduct is by reviewing the entire case, as opposed to cherry picking a phrase or two from a comprehensive interrogation. Accordingly, I would remand the matter to the Appellate Division for the appropriate application of the totality of the circumstances test.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Rivera and Abdus-Salaam concur; Judge Pigott dissents and votes to reverse in an opinion.
Appeal dismissed upon the ground that the modification by the Appellate Division was not “on the law alone or upon the law and such facts which, but for the determination of law, would not have led to . . . modification” (CPL 450.90 [2] [a]), in a memorandum.

 It is evident from the opening paragraph of the Appellate Division order that it intended to focus solely on the deceptive techniques employed by the police as opposed to applying the totality of the circumstances test: “This case presents us with an opportunity to decide under what circumstances the police, while interrogating a suspect, exceed permissible deception, such that a suspect’s statements to the police must be suppressed because they were unconstitutionally coerced” (100 AD3d at 231).